PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 11,214,032
Issue Date: January 4, 2022
Application No. 16/310,406
Filing or 371(c) Date: 14 Dec 2018
Attorney Docket No. 17705.72.1A.1



:
:	DECISION ON REQUEST
:                    FOR REFUND
:
:


This is a decision on the request for refund received March 2, 2022. 

The request for refund is GRANTED.

Applicant files the above request for refund of $1,070, stating in part that “[r]ce and Petition were filed and paid for on December 23, 2021.  RCE and Petition not considered by the USPTO and the present application issued as a patent on January 4, 2022.  Applicant kindly requests a refund of $1,070.”

A review of the Office records for the above-identified application, show that a petition fee of $70 and RCE (Request for Continued Examination) fee of $1,000 were received on December 23, 2021, however due to a system error, the petition and RCE were not uploaded into the Image File Wrapper.  As such, no fees were due in this application.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fees totaling $1,070 will be refunded to petitioner’s credit card.  

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions